769 N.W.2d 599 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee/Cross-Appellant,
v.
Rebecca Suzanne BONNEY, Defendant-Appellant/Cross-Appellee.
Docket No. 135013. COA No. 279468.
Supreme Court of Michigan.
November 26, 2008.

Order
On order of the Court, the application for leave to appeal the August 23, 2007 order of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.